DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/22.
Applicant’s election of group II, claims 11-20 and specie 2, figures 11-13 in the reply filed on 11/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third opening and third mineral cartridge must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the back element being connected to the spa shell behind one spa seat, does not reasonably provide enablement for the back element to be connected to the spa shell behind more than one spa seat back (line 10-11 of claim 11 as well as claim 18).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The language of claim 11, would include the back element being connected behind more than one seat back simultaneously. It is clear from applicant’s disclosure that the back element may be connected behind a seat back but there is no disclosure that the back may be connected behind multiple seat backs simultaneously. Applicant has not provided any direction as to how to connect the back element behind multiple seat backs nor has applicant provided any working examples of such a configuration and undue experimentation would be required by one of ordinary skill in the art to make the invention as claimed.
The additional claims are rejected as depending from claim 11.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-14 recite mineral cartridges receivable within first, second and third openings of the framework. It is unclear if applicant is positively reciting the mineral cartridge or if the framework need only have opening capable of receiving mineral cartridge. For examination purposes it is assumed the mineral cartridges are being positively recited.
Claim 16 is rejected as depending from claim 12.
Claim 17 recites a filter media is removably receivable within the framework. It is unclear if applicant is positively reciting the filter media or if the claim only requires the framework be capable of receiving a filter media. For examination purposes the filter media is assumed to be positively recited because without a filter media the claimed system can filter water in a spa, as recited in the preamble. Additionally, claim 19 requires a filter media to be positively recited, see below.
Claim 19 recites a method of filtering water in a spa where the system of claim 11 is selected. The claim then recites connecting the housing to a spa shell via the threaded boss. Claim 11 positively recites a spa shell and therefore it is unclear if applicant is reciting another spa shell in claim 19 or if applicant is referring to the already recited spa shell of claim 11. For examination purposes claim 19 is assumed to recite, “…connecting the housing to the spa shell via the threaded boss…”
Claim 19 recites the limitation "the filter media" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 19 is assumed to depend from claim 17.
Claim 20 is rejected as depending from claim 19.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites the back element of the housing is connected to the spa shell behind one of more spa seat backs. Claim 11 recites the housing comprising a back element comprising a threaded boss for connection to a spa shell and the housing is connected to the spa shell behind one or more spa seat backs. The only element disclosed and claimed for connecting the housing to the spa shell is the threaded boss of the back element. Therefore, a system meeting the limitations of claim 11 will require the back element of the housing to be connected to the spa shell behind a spa seat back as recited in claim 18. Therefore, the limitations of claim 18 are already required by claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art to Watkins teaches a system comprising: a housing (14) defining a receptacle that receives a framework (10), the housing comprising a cover (80) and a back element (24) connectable to the cover to form the receptacle, the back element comprises an inlet port (32) and an outlet port (32) and threaded boss (40), the framework removably attached to the cover of the housing, and a spa shell (12) comprising a plurality of convexities, seats seen in figure 1 (fig. 1-5).
The prior art to Ludlow teaches a spa shell (103) comprising a plurality of convexities (129), and at least one spa seat back (127) removably receivable within one of more the plurality of convexities (fig. 1-9). The prior art does not teach the housing is connected to the spa shell behind one of the spa seat backs nor would it have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.
The additional claims are rejected as depending from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778